Citation Nr: 1003750	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  08-01 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disorder. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to May 
1972.  

This matter is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO). 
 
The Veteran testified before the undersigned in November 
2009.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran was exposed to noise during active service.

2.  The Veteran does not have a current hearing loss 
disability in his right ear. 

3.  The Veteran's left ear hearing loss was not manifest in 
service and was not shown for many years thereafter.  

4.  The Veteran's current left ear hearing loss disability is 
not related to his service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in December 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  A 
follow up letter was sent to the Veteran in February 2007.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in December 2006 
and February 2007,  the RO provided the Veteran with notice 
of what type of information and evidence was needed to 
establish a disability rating, as well as notice of the type 
of evidence necessary to establish an effective date.  With 
that letter, the RO effectively satisfied the remaining 
notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2009).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  

In this case, the Veteran submitted statements in support of 
his claim for service connection.  Further, he was provided a 
specific audiological examination in April 2009.  Moreover, 
he was provided a hearing before the undersigned Acting 
Veterans Law Judge in November 2009.   

The Board finds that all necessary development has been 
accomplished regarding his claim for service connection, and 
therefore appellate review may proceed without prejudice to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, neither he nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim to 
reopen.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131(West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Service connection will be presumed for certain chronic 
diseases enumerated in 38 C.F.R. § 3.309, which includes 
sensorineural hearing loss, if manifest to a compensable 
degree within the year after service. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

Finally, 38 C.F.R. § 3.385 (2009) defines impaired hearing as 
a disability for VA purposes when the hearing thresholds for 
any of the frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz are 40 decibels or more; the thresholds for at least 
three of these frequencies are 26 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

The Veteran claims bilateral hearing loss caused by exposure 
to loud noises as an aircraft painter during his service 
career.  In giving due consideration to the places, types, 
and circumstances of his service, noise exposure is conceded.  
See 38 U.S.C.A. § 1154(a) (West 2002).  

The Veteran underwent a VA audio examination in April 2009.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
25
LEFT
25
25
25
25
45

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 98 percent in the left ear.

Significantly, hearing loss in the right ear did not exceed 
40 decibels or more for any of the frequencies of 500, 1000, 
2000, 3000, and 4000, nor did it exceed 26 decibels for at 
least three of these frequencies.  Moreover, the speech 
recognition score using the Maryland CNC Test was not less 
than 94 percent. Therefore, the Veteran does not have a 
current disability, as defined by VA, in his right ear.  
38 C.F.R. § 3.385 (2009).

With respect to the left ear, the Veteran meets the threshold 
requirements for a current disability under 38 C.F.R. § 3.385 
because his hearing loss was greater than 40 decibels in at 
least one of the frequencies between 500 and 4000 Hertz.  
38 C.F.R. § 3.385 (2009).

	Service treatment records reflect no complaints of, treatment 
for, or a diagnosis related to hearing loss or any symptoms 
reasonably attributed thereto.  Therefore, the evidence does 
not support a finding of hearing loss while on active duty 
service.

Post-service evidence does not reflect hearing loss for many 
years after service discharge.  Specifically, the Veteran 
underwent an outpatient VA audiology consult in October 2006.  
At that time, the audiologist diagnosed "[p]ure tone 
audiometric testing revealed borderline normal hearing in 
both ears. . ., gradually sloping to mild sensorineural 
hearing loss in the right ear, and notching to a moderate 
sensorineural hearing loss in the left ear."  This is the 
first diagnosis of hearing loss, over 30 years after 
discharge.  Therefore, the medical evidence does not reflect 
continuity of symptomatology.

	In addition to the absence of documented post-service 
symptomatology related to hearing loss for many years, the 
evidence includes the Veteran's statements and sworn 
testimony asserting continuity of hearing problems since 
service, including tinnitus for which he is service 
connected.  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He has 
indicated that he continued to experience hearing loss after 
he was discharged from the service.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  

	In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (1972) and initial 
reported symptoms related to a hearing loss disorder in 2006 
(over a 30-year gap).  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

	The Board notes that the Veteran sought treatment for a 
myriad of medical complaints since discharge from service, 
including shin splints and posttraumatic stress disorder.  
Significantly, he never reported complaints related to 
hearing loss until 2006.  

	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's hearing loss to active duty, despite his 
contentions to the contrary.    
	
	To that end, the Board places significant probative value on 
the April 2009 VA examination undertaken specifically to 
address the issue on appeal.  After a thorough examination, 
the examiner opined that it was less likely than not that the 
Veteran's hearing loss was related to service.  The examiner 
reflected that the Veteran was exposed to occupational and 
recreational noise during the more than 3 decades between his 
discharge from service and the onset of his hearing loss.  
Specifically, he worked as an automobile painter for many 
years and, during the October 2006 audiology consult, 
reported that he enjoyed recreational motorcycle riding.  The 
examiner noted that although the Veteran reported he had 
experienced tinnitus since 1969, he reported that he did not 
notice hearing loss until 2000, further distinguishing why 
tinnitus was related to service and hearing loss was not. 

With regard to the weight to assign to medical opinions, the 
Court has held that "[t]he probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches . . . As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [BVA as] 
adjudicators."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

In this regard, the Board places significant probative value 
on the VA audiology opinion of April 2009.  The VA examiner, 
who is an audiologist, conducted a complete review of the 
case file and provided well-supported reasons and bases for 
finding that the Veteran's hearing loss was less likely as 
not caused by active service.  Moreover, the VA examiner's 
opinion is based on the probability, not just possibility, of 
a causal relationship between the Veteran's current 
disability and service.  Therefore, the Board finds the 
examination adequate for the purpose of evaluation. 

The Board has also considered the Veteran's statements and 
sworn testimony asserting a nexus between his currently-
diagnosed disorder and active duty service.  

While the Board reiterates that the Veteran is competent to 
report symptoms as they come to him through his senses, 
hearing loss is not the type of disorder that a lay person 
can provide competent evidence on questions of etiology or 
diagnosis.  Such competent evidence has been provided by the 
medical personnel who have examined the Veteran during the 
current appeal and by service records obtained and associated 
with the claims file.  Here, the Board attaches greater 
probative weight to the clinical findings than to his 
statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.


ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


